Filing 938928789 BOP AGAN3 OPLONT PM 45 75 JEN HGF ed On FLSD Docket 05/03/2021 Page 1 of 2

IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

 

MAISON PRIVE LLC, d/b/a CASE NO. 2020-023748-CA-01
PRIVE PORTER,

Plaintiff,
V.
ALI MOGHTADAEI a/k/a
“ALI MAJID” and SEPIDEH
MOAZZANI,

Defendants,

/
NOTICE OF APPEARANCE

PLEASE TAKE NOTICE that Jonathan E. Minsker hereby appears as counsel on behalf
of defendants. This Notice of Appearance replaces and supersedes the Limited Notice of
Appearance filed on April 22, 2021. Please serve the undersignecd counsel with copies of any

and all pleadings, Orders and other matters filed by the parties and the Court in this matter.

Dated: April 30, 2021
Respectfully submitted,

MINSKER LAW PLLC

1100 Biscayne Blvd., Ste. 3701
Miami, Florida 33132
Telephone: (917) 623-9033

/s/ Jonathan E. Minsker
Jonathan E. Minsker
Florida Bar No. 38120
iminsker@minskerlaw.com

Attorney for Defendants
Case 9:21-cv-80810-AMC Document 1-7 Entered on FLSD Docket 05/03/2021 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Appearance

was sent via electronic service, on April 30, 2021, to all counsel of record.

MINSKER LAW PLLC
1100 Biscayne Blvd.

Suite 3701

Miami, Florida 33132
Telephone: (917) 623-9033

/s/ Jonathan E. Minsker
Jonathan E. Minsker
Florida Bar No. 38120
jminsker@minskerlaw.com

Attorney for Defendants

 
